DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12, 16, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from and is identical to dependent claim 2 and claims 16 and 20 depend from and are identical to dependent claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia et. al (WO2016/193904 A1) in view of Fuller (US 1,935,705).
With respect to claim 1 Vecchia discloses a plurality of flame distributors each provided with ejection tubes [reference characters 9 and 10 in Fig. 4] and arranged in parallel with each other;
a fastener [reference character 50 in Fig. 3] passing through the plurality of the flame distributors and connecting the plurality of the flame distributors into a fire grate; and
a compacting piece [reference character 53 in Fig. 3] provided at a protruding end of the fastener relative to the fire grate and compacting the fire grate.
Vecchia does not disclose that each of the plurality of flame distributors are provided with three ejection tubes.
Fuller discloses a gas burner that includes a plurality of flame distributors [see Fig. 1] which includes at least three ejection tubes [reference character 13 in Fig. 2]. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia et. al (WO2016/193904 A1) in view of Fuller (US 1,935,705) as applied to claim 1 and further in view of Ojiro (US 2009/0226854 A1).
With respect to claim 6 Vecchia does not disclose that a front side plate is provided on a front side of the fire grate, an igniter is provided on an upper portion of the front side plate, and an ignition portion of the igniter is arranged towards a gas outlet end of the flame distributors.
Ojiro discloses a combustion apparatus having a plate [reference character 14 in Fig. 1] mounted to a front side of a fire grate and an igniter [reference character 14a in Fig. 1] is provided on an upper portion of the front side plate, and an ignition portion of the igniter is arranged towards a gas outlet end of the flame distributors.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fire grate taught by Vecchia by providing a front plate having an igniter positioned toward the gas outlet end of the flame distributors, as taught by Ojiro, in order to provide a means to ignite the fuel air mixture.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia et. al (WO2016/193904 A1) in view of Fuller (US 1,935,705).
With respect to claim 10 Vecchia discloses a water heater comprising a plurality of flame distributors each provided with ejection tubes [reference characters 9 and 10 in Fig. 4] and arranged in parallel with each other;
a fastener [reference character 50 in Fig. 3] passing through the plurality of the flame distributors and connecting the plurality of the flame distributors into a fire grate; and
a compacting piece [reference character 53 in Fig. 3] provided at a protruding end of the fastener relative to the fire grate and compacting the fire grate.
Vecchia does not disclose that each of the plurality of flame distributors are provided with three ejection tubes.
Fuller discloses a gas burner that includes a plurality of flame distributors [see Fig. 1] which includes at least three ejection tubes [reference character 13 in Fig. 2]. 
.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia et. al (WO2016/193904 A1) in view of Fuller (US 1,935,705) further in view of Jianhui et. al (CN 205026669 U).
With respect to claims 2 Vacchia does not disclose that the fastener comprises at least one pair of fasteners, each pair of fasteners are symmetrically arranged relative to a symmetry axis of the flame distributors in a plumb direction.
Jianhui discloses a water heater formed from a group of flame distributors connected via fasteners [reference character 53 in Fig. 1] that pass though mounting holes [reference character 51 and 52 in Fig. 3] which are symmetrically arranged relative to an axis of symmetry of the flame distributor in a plump direction [see Fig. 3, the mounting holes lie along the axis of symmetry].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by Vecchia by providing a pair of apertures lying along the axis of symmetry as taught by Jianhui in order to increase and distribute the clamping force between the group of flame distributors.
With respect to claim 3 Vecchia discloses a first side plate [reference character 25 in Fig. 3] is provided on either side of the fire grate, both ends of the fastener respectively pass through their corresponding first side plates, and the first side plates and the fire grate are compacted by the compacting piece.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecchia et. al (WO2016/193904 A1) in view of Fuller (US 1,935,705) and further in view of Jianhui et. al (CN 205026669 U) and further in view of Ojiro (US 2009/0226854 A1).
With respect to claim 11 Vecchia does not disclose that a front side plate is provided on a front side of the fire grate, an igniter is provided on an upper portion of the front side plate, and an ignition portion of the igniter is arranged towards a gas outlet end of the flame distributors.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fire grate taught by Vecchia by providing a front plate having an igniter positioned toward the gas outlet end of the flame distributors, as taught by Ojiro, in order to provide a means to ignite the fuel air mixture.
With respect to claims 12 Vacchia does not disclose that the fastener comprises at least one pair of fasteners, each pair of fasteners are symmetrically arranged relative to a symmetry axis of the flame distributors in a plumb direction.
Jianhui discloses a water heater formed from a group of flame distributors connected via fasteners [reference character 53 in Fig. 1] that pass though mounting holes [reference character 51 and 52 in Fig. 3] which are symmetrically arranged relative to an axis of symmetry of the flame distributor in a plump direction [see Fig. 3, the mounting holes lie along the axis of symmetry].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by Vecchia by providing a pair of apertures lying along the axis of symmetry as taught by Jianhui in order to increase and distribute the clamping force between the group of flame distributors.
With respect to claim 13 Vecchia discloses a first side plate [reference character 25 in Fig. 3] is provided on either side of the fire grate, both ends of the fastener respectively pass through their corresponding first side plates, and the first side plates and the fire grate are compacted by the compacting piece.

Allowable Subject Matter

Claims 4-5, 7-9, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762